Title: To John Adams from Isaac Tichenor, 29 October 1798
From: Tichenor, Isaac
To: Adams, John



Sir,
State of Vermont, City of Vergennes Octr. 29th. 1798

Since I had the honor of writing to you yesterday—the Officers of the Grand Lodge within this State, have requested me to forward to you Sir, the inclosed Address—As the Gentlemen composing this Lodge are among the first Characters for respectability—it gives me great pleasure to comply with their request, and I flatter myself at this particular Crisis of our national concerns, the evidence of their attachment to their Country, and of their personal attachment to you Sir, cannot be unacceptable—
With great consideration / & Respect, I have the / Honor to be your / Excellency’s most / Obt. Sert

Isaac Tichenor